 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
CANNEX, KUBBY, GULF ONSHORE, INC
ASSET PURCHASE AGREEMENT




CANNEX THERAPEUTICS LLC a California Limited Liability Company with its
corporate offices located at 548 Market Street Suite 16645 San Francisco, CA
94104 and STEVEN W. KUBBY an individual located at 548 Market Street Suite 16645
San Francisco, CA 94104.


And


GULF ONSHORE, INC. a Nevada Corporation with its corporate offices located at
4310 Wiley Post Road, Suite 201 Addison, Texas 75001.


And


K&D Equities, Inc.  a Nevada Corporation with its corporate offices located at
4310 Wiley Post Road, Suite 202E Addison, Texas 75001.




This Asset Purchase Agreement ("Purchase Agreement") is entered into as of March
23, 2009, by and among Cannex Therapeutics LLC/Steven W. Kubby ("CXSK"), GULF
ONSHORE, INC ("GULF"), and K&D Equities, Inc. (“KDE”).


I.           RECITALS


A.
CXSK desires to sell, assign, transfer and convey to GULF all of CXSK’s rights,
titles, and interest in and to its Cannabis Research & Development Business
(“CXSK Assets”).



B.
Subject to the terms and conditions of this Purchase Agreement, CXSK agrees to
sell to GULF and GULF agrees to purchase from CXSK the CXSK Assets with no
liabilities or obligations or encumbrances attached to the CXSK Assets.



C.
A management agreement between GULF and Steven W. Kubby is an essential part of
this agreement.



D.
Schedule A to be provided according to CXSK Assets as listed below (“CXSK
Assets”):



 
a.
Website

 
b.
Client Base

 
c.
All Hardware and Software

 
d.
Intellectual Property

 
e.
Billing System

 
f.
All rights, properties, patents, trademarks, formulas, pertaining to its
Cannabis Research & Business.



E.
GULF shall assume no liabilities and obligations with respect to the CXSK
Assets.

 
 
 
Int____
 
Int____
 
Int____

 
 
1

--------------------------------------------------------------------------------

 

 
F.
CXSK represents that there are no liabilities, litigations and obligations with
respect to the CXSK Assets.



 
G.
GULF warrants that its financial condition as of September 30, 2009, is as
represented by its Q3 2008 Form 10-Q as filed with the Securities and Exchange
Commission, excepting as affected by the release of $250,000 in debt by South
Beach Live, Inc., and its delivery of 100% of the shares of Curado Energy
Resources, Inc. and the Putnam “M” lease, as more fully described in GULF’s
October 31, 2008 Form 8-K filing.

 


II.           CLOSING DATE


The closing date (“CLOSING DATE”) shall occur on a date that the parties hereto
shall mutually agree; provided, however, that the Closing Date shall not occur
later than March 27, 2009.


III.           CONDITIONS PRECEDENT


The parties, intending to be legally bound, agree as follows:


 
1.
Steven W. Kubby, Dr. Richard Melamede and Richard Cowan shall immediately
appointed to serve on the Board of Directors of GULF as President and CEO,
Director and Chief Science Officer, Director and Chief Financial Officer
respectively.



 
2.
CXSK shall not accept any offers from other parties to purchase the CXSK Assets
during the term of this agreement.



 
3.
GULF represents that immediately prior to this transaction it had 12,597,279
shares of common stock issued and outstanding, and that afterwards it will have
14,697,279 shares of common stock issued and outstanding.  The ten million six
hundred thousand (10,600,000) shares paid to Cannex and its assigns will
represent approximately seventy three percent 73% of the total shares
outstanding in GULF at the closing of this agreement.  GULF has no shares of
preferred stock issued and outstanding, and has not filed a certificate of
designation with the State of Nevada to declare the rights of any preferred
shares that may be issued.



 
4.
GULF represents that it has thirty million (30,000,000) authorized common shares
and one million authorized preferred shares.





IV.           PURCHASE PRICE AND NON-DILUTION


 
1.
The parties agree that on or prior to the Closing Date, GULF and KDE shall pay
to CXSK and or its assigns the Purchase Price in the amount of ten million six
hundred thousand (10,600,000) Rule 144 restricted shares of GULF (“PURCHASE
PRICE”).  KDE shall deliver 8,500,000 shares, and GULF shall issue an additional
2,100,000 shares.



 
2.
The parties agree that for a period of one year after the issuance of these
shares (“Non-Dilution Period”), GULF will not conduct a reverse split of any
class of its shares or increase the number of authorized shares without prior
approval of KDE.  Furthermore, in the event that GULF issues additional shares
for aggregate consideration (cash, securities or in-kind) of less than $1.00 per
share during the Non-Dilution Period, the Company shall issue to KDE without
additional payment one share of restricted stock for each ten shares sold.  This
provision shall not apply to shares issued to officers or directors of the
Company as compensation so long as such shares are issued with a restriction
permitting sale only after one year from issuance.



 
 
Int____
 
Int____
 
Int____

 
 
2

--------------------------------------------------------------------------------

 

 
V.           INDEMNIFICATION


 
1.
Each party hereto shall bear its own costs and expenses with respect to the
negotiation and consummation of the transaction contemplated hereunder;
provided, however, that should either party fail to negotiate in good faith to
effect the consummation of the transaction contemplated hereunder, such party
shall fully indemnify the other for all such costs and expenses.



 
2.
CXSK shall indemnify and hold harmless GULF from and against any and all debts,
claims, liabilities, damages and obligations (and related costs and expenses)
arising out of or in any way related to (i) any act, omission or
misrepresentation of CXSK, or (ii) the CXSK Assets prior to the Closing Date.



 
3.
GULF shall indemnify and hold harmless CXSK from and against any and all debts,
claims, liabilities, damages and obligations (and related costs and expenses)
arising out of or in any way related to (i) any act, omission or
misrepresentation of GULF or any of GULF's officers, employees or agents, or
(ii) the CXSK Assets subsequent to the Closing Date.





VI.           DUE DILIGENCE


CXSK shall make available to GULF at reasonable times upon reasonable notice
such of its personnel and files, records and other documents as GULF shall
reasonably require in order to confirm the representations that have been made
by CXSK with respect to the CXSK Assets and the assumptions upon which GULF has
based its calculation of the Purchase.  In the event that before signing this
agreement such due diligence reveals any material variation from such
representations and assumptions, GULF may elect to (i) terminate its
participation in this transaction without further obligation to the CXSK, or
(ii) propose an adjusted Purchase Price and/or other modifications to the
transaction that CXSK may accept or reject in its sole discretion


VII.           ACCURACY OF REPRESENTATIONS


All of CXSK's representations and warranties in this Purchase Agreement
(considered collectively), and each of these representations and warranties
(considered individually), must have been accurate in all material respects as
of the date of this Purchase Agreement, and must be accurate in all material
respects as of the Closing Date as if made on the Closing Date, without regard
to any supplement to the Disclosure Schedules.


VIII.          NOTICES
 
 
 
 
 
 
Int____
 
Int____
 
Int____

 
 
3

--------------------------------------------------------------------------------

 
 
 
All notices, consents, waivers, and other communications under this Purchase
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand, (b) sent by facsimile (with written confirmation of receipt),
or (c) when received by the addressee, if sent by a nationally recognized
overnight delivery service (receipt requested), in each case to the appropriate
addresses and facsimile numbers set forth below:





 
If to GULF:
GULF ONSHORE, INC
   
4310 Wiley Post Road, Suite 201
   
Addison, Texas 75001
   
Attention: Jeffrey Joyce
       
If to CXSK:
Cannex Therapeutics LLC/Steve Kubby
   
548 Market St, Suite 16645
   
San Francisco, CA 94104
   
Attention: Steven W. Kubby



IX.           CONFIDENTIALITY


Unless otherwise agreed to by GULF, CXSK shall make no public announcement or
other disclosure in any way relating to this proposed transaction to any person
including, but not limited to, the Retailers, Service Contract holders and
CXSK’s employees and suppliers.


X.           ENFORCEABILITY


Notwithstanding anything to the contrary set forth herein, GULF's obligation to
consummate the transaction described herein shall be subject to (i) negotiation
of acceptable documentation,  (ii) approval of the transaction by its Board of
Directors and (iii) satisfactory completion of its due diligence as described in
Paragraph V.




XI.           GOVERNING LAW


Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Purchase Agreement may be brought against any of the
parties in the courts of the State of Nevada, and each of the parties consents
to the jurisdiction of such court (and of the appropriate appellate court) in
any such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world. In connection with any such action or
proceeding, the prevailing party (whether prevailing affirmatively or by means
of a successful defense with respect to the issues having the greatest value or
importance) will be entitled to recover its costs, including reasonable attorney
fees at trial and on any appeal.


XII.           WAIVER


Neither the failure nor any delay by any party in exercising any right, power,
or privilege under this Purchase Agreement or the documents referred to in this
Purchase Agreement will operate as a waiver of such right, power, or privilege,
and no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, no party will be deemed to have waived any of its
rights or privileges under this Purchase Agreement or the documents referred to
in this Purchase Agreement unless the waiver is in writing and no waiver given
by a party will be applicable except in the specific instance for which it is
given.
 
 
 
Int____
 
Int____
 
Int____

 
 
4

--------------------------------------------------------------------------------

 
 
 

 
XIII.                      MODIFICATION


This Purchase Agreement may not be amended except by a written agreement
executed by the party to be charged with the amendment.


XIV.                      ASSIGNMENTS, SUCCESSORS, AND THIRD-PARTY RIGHTS


Neither party may assign any of its rights under this Purchase Agreement without
the prior consent of the other party, other than a wholly owned (direct or
indirect) Related Person that affirms in writing that it will be bound to the
representations, warranties, and obligation of Asset Company under this Purchase
Agreement as if it signed the Agreement as the original signatory Asset Company
(with such factual changes, such as jurisdiction of organization, as reasonably
may be required). Subject to the preceding sentence, this Purchase Agreement
will apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the parties. Nothing expressed or referred
to in this Purchase Agreement will be construed to give any Person other than
the parties to this Purchase Agreement any legal or equitable right, remedy, or
claim under or with respect to this Purchase Agreement or any provision of this
Purchase Agreement. This Purchase Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Purchase Agreement and their successors and assigns. The Liquidating Trust is an
express beneficiary of the covenants and obligations of the parties to this
Agreement.


XV.                       SEVERABILITY


If any provision of this Purchase Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Purchase
Agreement will remain in full force and effect. Any provision of this Purchase
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


XVI.                      SECTION HEADINGS; CONSTRUCTION


The headings of Sections in this Purchase Agreement are provided for convenience
only and will not affect its construction or interpretation. All references to
"Section" or "Sections" refer to the corresponding Section or Sections of this
Purchase Agreement. All words used in this Purchase Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word "including" does not limit the preceding words or
terms.


XVII.                      COUNTERPARTS


This Purchase Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Purchase Agreement and all
of which, when taken together, will be deemed to constitute the and the same
agreement.


 
 
 
Int____
 
Int____
 
Int____

 
 
5

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties have executed and delivered this Purchase
Agreement as of the date first written above.



     
Jeffrey Joyce, President
 
Steven W. Kubby, President
GULF ONSHORE, INC
 
Cannex Therapeutics LLC
                             
Steve W. Kubby, Individual
 
K&D Equities, Inc.



 
 
 
 
 
 
 
Int____
 
Int____
 
Int____

 
 
6

--------------------------------------------------------------------------------

 
